COXE, Circuit Judge
(dissenting). The plaintiff in error has a cause of action if she has not released the defendant by accepting the insurance money and signing a receipt in full for death claim, if the papers bearing her mark are to be construed literally against her, there is no doubt that she has signed away her entire right to recover for the death of her husband. The plaintiff is an ignorant foreigner, unable to read or write. Her husband was 42 years of age when he was killed and she was left a widow with five children. She does not understand English and had to transact business through an interpreter. The receipt signed by her contained a full release of her claims under the benefit policy for $1,000, and for this sum and $1 paid by a separate check, she released all her claims against the defendant for the death of her husband. She insists that she did not intend to sign away her right of action for her husband’s death and, finding that she had done so, she endeavored to pay back the money. She was unable to see the president of the defendant, but did in fact make a tender of the total amount paid and interest ($1007.99) to Mr. Jackson, who was employed by the defendant and who had represented it throughout the transaction. He refused to accept the money. It seems to me that the testimony presented a question of fact which was for the jury to determine. The testimony was not persuasive in favor of the plaintiff’s contention, but it cannot be said that there was no evidence to support it. The jury might have found that, being entirely ignorant of our language and not appreciating her rights, she had been induced to sign the paper without knowing the legal aspects,of the situation. The jury might have found further that she supposed the $1000 was as the receipt stated, for “funeral benefits” and that she never intended to release the death claim. That she should have released for $1 a claim for the death of her husband, who was but 42 years of age seems highly improbable. I do not tliink it is necessary to establish actual false statements on the part of the defendant. If the plaintiff, through ignorance of her rights and a misunderstanding of the facts, was induced by the defendant or its agents to sign a release which she never intended to sign, she should not be held to its terms. Three days after her husband’s death, Jackson, representing the defendant, called at her home and requested her son, she being away at the time, to ask her to come to the office and get her insurance money. On reaching the office, she was asked to sign the two receipts, and did so, believing that they related to the insurance money. She expressly stated that she expected compensation for the death of her husband and was told by Jackson that when the president of the company returned, he would see that she received such compensation. It was, ttien, clearly a question of fact for the jury to say whether plaintiff’s act was voluntary or was induced by the action of the defendant’s agent in stating *16that the $1 check was intended as a present to the haby and that the $1000 was for “funeral benefits”; and also whether it was induced by his failure to explain to her fully the contents of the papers and their true purport and intent. So far as her being able to understand these papers, they might as well have been written in Greek. In a similar case, .the Supreme Court approved the following language in the charge: .
‘'■When it appears that either party is in a situation as to his health, physical condition, or as to the state of his mind that makes it prohable that he acted without deliberation, without an understanding of the act with which he ‘ is1 charged, the instrument itself may be disregarded.” Union Pacific Railway v. Harris, 158 U. S. 326, 331, 15 Sup. Ct. 843, 845 (39 L. Ed. 1003).
The opinion of the majority of the court expressly recognizes this doctrine, for it says of the testimony as to false representations that
“it presented a question of fact for the jury who, if they found the allegations to be true, might have treated the document so far as it was a release as never having had any legal existence because of fraudulent representations to the plaintiff as to its purport in this respect.”
But it is said, in substance, that if the portion of the document which releases the defendant from liability be stricken out, it still remains a receipt for the insurance money, which could have been made and accepted only in accordance with the explicit provisions of the constitution and by-laws of the insurance association. In other words, if I understand the proposition, it is that where á party is induced to sign a paper by fraud, it may still be considered a valid document as to that part which he might have signed if the fraud had not been perpetrated. I do not so understand the law. In my judgment, if the plaintiff was induced to sign this paper by stating what was false or suppressing what was true, the entire transaction was absolutely null and void. At least it was a question for the jury to say Whether she would have received the insurance money, in any circumstances, after she had discovered that the defendant was endeav-oringNto-secure a release of the claim for her husband’s death.
Again, it is said that the plaintiff did not make the proper tender of the money because it was tendered to Jackson and not to an officer of the beneficial association. It is not clear that money, received in such, circumstances, must be returned as a prerequisite to commencing the action. In Mullen v. Old Colony R. R., 127 Mass. 86, 34 Am. Rep. 349, the court says:
“The ruling at the trial was that, even if it were true that the plaintiff was induced to sign the paper by the fraud of the defendant’s agent as to its contents, he could not maintain his action without first returning the money which he received when the paper was signed. • * * • In the case, at bar, if the evidence for the plaintiff was true, he signed the paper which purports to show a settlement of his claim, believing it to be a totally different paper from what it in fact was, Signing in that belief, in consequence of the fraudulent representations of the defendant, he is not bound by it, because he never made the agreement which the paper indicates. He is not attempting to avoid a contract which he has made; but is showing that he did- not-make -the contract which he apparently made. If this fact is established, it. establishes the further fact that he did not receive the money, which was paid him when the paper was signed, in consideration of the set-' tlement of his claim.” ' ... : .
*17But, assuming that a tender is necessary, it was made when the money was offered to Jackson in the office of the defendant and in the absence of the president. The plaintiff was told by Jackson, “I don’t want it, go home.” It must be remembered that the beneficial society was confined exclusively to the employes of the defendant, who furnished office room and managed the finances of the society. The only person the plaintiff knew in the transaction was Jackson and at least it was for the jury to say whether under all the circumstances a tender to him was not sufficient. The question is not what this court may think or what the circuit court thought of the testimony, but simply, was there a question which the'jury might answer in favor of the plaintiff. I cannot avoid the conclusion that there was such a question. It seems to me that it is a mistake to apply to this case rules which might be applicable if the parties were equally intelligent and able to protect their respective interests. This plaintiff, by reason of her ignorance and utter inability to understand our language, was as helpless in the hands of the defendant and its agents as an infant or an imbecile. In such circumstances it was their duty to tell her the truth, not only, but to be more than ordinarily solicitous that she fully comprehended what she was doing and the true-import of the papers signed by her. Ret us assume, in order to test the question, that there was a deliberate scheme to trick the plaintiff into releasing her cause of action and to consummate the fraud by preventing her from making a technically perfect tender. The steps taken were, or the jury may find that they were, all a part of the general purpose to defraud. If Jackson did not represent the beneficial society, he surety represented the defendant and, having refused the tender with, no word of explanation, he left the plaintiff to infer that it would not be received in any circumstances. It is this deception, by its own agent, of which the defendant seeks to take advantage. If Jackson had not misled the plaintiff she might have found the proper person and tendered the amount to him. The jury may have found that his action constituted a deliberate deception for the express purpose of defeating the plaintiff’s claim. The scheme should not succeed simply because it was shrewdly planned. I think the controversy should have been submitted to the jury.